DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on April 8, 2021.
Currently, claims 29-35 and 45-48 are pending in the instant application. Newly submitted claims 45-48 are directed to a non-elected invention belonging to Group II in the election requirement mailed on September 29, 2020.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 45-48 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
In view of the foregoing, claims 29-35 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825. A copy of the "Sequence Listing" in computer readable form (CRF) has been submitted; however, the content of the CRF does not comply with the requirements of 37 CFR 1.822 and/or 1.823, as indicated in the "Error Report" that indicates the "Sequence Listing" could not be accepted. Refer to attachment or PAIR document "Computer Readable Form (CRF) for Sequence Listing – Defective" dated April 9, 2021. 

Required response – Applicant must provide:

A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); together with
An amendment specifically directing its entry into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                                              Maintained Rejections
			Claim Rejections - 35 USC § 112
Claims 29-32 and 34-35 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons as set forth in the Office action mailed on January 14, 2021 and for the reasons set forth below. 
on April 8, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant specification shows data showing an “association” between Mena and dyrk1a and “a potential role” of Mena-RNP complexes in dyrk1a mRNA translation, thereby demonstrating the “importance” of Mena in dyrk1 mRNA translation in developing neurons. Applicant further argues that the specification shows an “unanticipated role” of Mena in regulating dyrk1 mRNA translation. In response, it is noted that a potential involvement of Mena in “developing neurons” is not sufficient to adequately describe that an inhibitor of Mena is effective for treating Down syndrome or a wide array of cognitive disorders. That is, there is no structure-function correlation for the claimed Mena inhibitor and its function of treating the claimed pathological conditions. Further, the prior art knowledge regarding inhibition of Mena expression in the brain was such that the inhibition/lack of Mena in the brain “could contribute to neurodegenerative diseases” and “defective formation of the corpus callosum (CC), dorsal hippocampal commissure (DHC), and ventral hippocampal commissure (VHC)” as noted in the last Office action. Applicant’s argument or the instant specification does not provide any convincing evidence that inhibition of Mena treats Down syndrome or a wide array of cognitive disorders, contrary to the suggestions/teachings in the relevant prior art. Regarding Franco (2010) and Menzies (2004) cited in the last Office action, applicant argues that the cited references do not contradict the instant specification’s data showing that Mena’s absence disrupts dyrk1a translation, thereby resulting in a decrease in Dyrk1a synthesis. Applicant also states that Menzies (2004) relied on Lanier that was published “13 years prior to the Applicant’s discovery”. In response, it is noted that the instant specification does not provide any objective, direct evidence/finding that a Mena inhibitor treats a subject having Down syndrome or a wide array of cognitive disorders. Disrupted DYRK1A by Mena inhibition/absence is not sufficient to describe the claimed therapeutic method, because there is no adequate description of the required structure-function correlation between the Mena . 
Applicant points out paragraph 0120 of the instant specification, Fernandez-Martinez et al. (2015; “Exhibit 1”) and Radhakrishnan et al. (2016; “Exhibit 2”) and argues that it was known in the art that overexpression of DYRK1A plays a role in Down syndrome. In response, it is noted that that paragraph 0120 of the instant specification, “Exhibit 1”, and “Exhibit 2” pertain to DYRK1A, not the physiological/therapeutic roles of Mena inhibitors in Down syndrome or a wide array of cognitive disorders. In fact, the actual content/experimental data in “Exhibit 1” and “Exhibit 2” pertain to cancer, which is no longer recited/encompassed by the rejected claims. Hence, neither provides objective evidence supporting that the prior art knowledge pertaining to the claimed subject matter was well known thus the instant specification need to provide specific written description support for the claimed method. Interestingly, the instant specification expressly discloses “Novel Interactions of Mena with Multiple RNA Binding Proteins in the Developing Brain”, wherein “Surprisingly, a significant number of RNA-binding proteins, including translation factors and mRNA transport proteins, were identified in the Mena IP (Figure 2A).” (emphasis added). See paragraph 0124 of the substitute specification. As such, the interaction between Mena and DYRK1A was not even known in the prior art. In fact, Dyrk1a is only one of “mRNAs associated with Mena in developing mouse brains” among a total of 181 mRNAs. See Table 3. What was experimentally explored in the instant specification based on the “novel” and “surprising” findings that led to selection of Dyrk1a from 181 mRNAs associated with Mena in the developing mouse brain cannot adequately support the instantly claimed Mena inhibitor-based treatment method. Again, the instant specification at best discloses preliminary, nascent, experimental exploration/findings that do not amount to or resemble any of the instantly claimed treatment method. That is, the instant specification merely provides potential, not comply with the legal standard of the written description requirement set forth under 35 U.S.C. 112(a). 
	“Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others. “[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.” Id. at 930 n.10 (quoting Brenner, 383 U.S. at 536). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” – that is, conceive of the complete and final invention with all its claimed limitations – and disclose the fruits of that effort to the public.” Ariad Pharmaceuticals Inc. v. Eli Lilly & Co, 598 F3d 1336, 1173-1174, 94 USPQ2d 1161 (Fed. Cir. 2010). (emphasis added). 
	The instant specification fails to describe the “complete and final invention with all its claimed limitations – and disclose the fruits of that effort to the public” with “successful conclusion” thus fails to reasonably convey that the instant co-inventors had possession of the claimed subject matter at the time of filing. 
	In view of the foregoing, this rejection is maintained. 


Claims 29-32 and 34-35 remain rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement for the reasons as set forth in the Office action mailed on January 14, 2021 and for the reasons set forth below. 
Applicant's arguments filed on April 8, 2021 have been fully considered but they are not persuasive. Applicant argues that the instant claims are sufficiently enabled by the specification for the reasons stated in the written description rejection and that one of ordinary skill in the art can practice the claimed method with some typical and routine experimentation, which is not . 
Accordingly, this rejection is maintained. 

		     New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	
Claim 33 recites that the DYRK1A-related pathological condition of claim 29 is Alzheimer’s disease. It is noted that claim 29 expressly recites that the DYRK1A-related .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 33 requires that the subject suffering from Alzheimer’s disease should have “overexpression or accumulation of DYRK1A”. 
The instant specification does not describe any adequate disclosure that Alzheimer’s disease (AD) patients have overexpression of DYRK1A. In fact, it was known in the art that plasma DYRK1A expression level of significantly decreased in AD patients compared to normal control subjects as reported by Janel et al. (Translational Psychiatry, 2014, 4:e425, pages 1-7). See Figure 2a of Janel copied below.

    PNG
    media_image1.png
    222
    316
    media_image1.png
    Greyscale

Accordingly, the instant specification fails to reasonably convey that the instant co-inventors had possession of the subject matter of claim 33 at the time of filing. 

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gertler et al. (US 2002/0048813 A1). 
Solely for compact prosecution purpose, the limitation “providing a subject suffering from overexpression or accumulation of DYRK1A” is not taken into consideration in view of the §112(a) issue addressed hereinabove. 
Gertler discloses a method of enhancing learning and memory in a subject having Alzheimer’s disease comprising administering an inhibitor of the Ena/VASP protein, which is “a protein selected from the group consisting of Mena, VASP and Evl.” See claims 52-55; paragraph 0016. See claims 52 and 55 copied below:

    PNG
    media_image2.png
    94
    432
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    100
    434
    media_image3.png
    Greyscale

Hence, Gertler describes a method of enhancing learning and memory in a subject having Alzheimer’s disease comprising administering an inhibitor of Mena. 
Accordingly, claim 33 is described by Gertler et al. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635